Citation Nr: 1213137	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-36 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for post operative meniscectomy of the left knee with arthritic changes.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1952 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which continued a 20 percent evaluation for post operative meniscectomy of the left knee with arthritic changes.  In November 2007, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in July 2009.

As the Veteran is challenging the disability rating assigned for his left knee disability, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's service-connected left knee disability is manifested by flexion limited to no more than 110 degrees, with pain at 110 degrees, extension limited to no more than 10 degrees, with pain at 5 degrees, osteoarthritis, and no more than moderate recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for service-connected post operative meniscectomy of the left knee with arthritic changes, based on instability, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for a separate 10 percent disability rating for arthritis of the left knee are met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's claim, a letter dated in August 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

Additionally, the August 2006 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports are in the file.  The Veteran has at no time referenced any private or other outstanding treatment records that he wanted VA to obtain or that he felt were relevant to the claim.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with a VA examination for his left knee disability most recently August 2011.  The examiner obtained a thorough history and provided a thorough physical examination, including the appropriate range of motion testing.  Thus, the Board finds that the August 2011 examination is adequate for determining the disability rating for the Veteran's service-connected left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected left knee disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected post operative meniscectomy of the left knee with arthritic changes has been evaluated as 20 percent disabling under Diagnostic Code 5257.  He seeks a higher evaluation.

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

The General Counsel for VA, in a precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a 0 percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under Diagnostic Code 5257 can also be compensated under Diagnostic Code 5003 and vice versa.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

Diagnostic Codes 5260 and 5261 provide the criteria for rating limitation of motion of the knee and leg.  Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2011).

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion of the leg limited to 60 degrees.  A 10 percent rating is assigned for flexion of the leg limited to 45 degrees.  A 20 percent rating is assigned for flexion of the leg limited to 30 degrees.  And a 30 percent rating is assigned for flexion of the leg limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Under Diagnostic Code 5261, a noncompensable rating is assigned for extension of the leg limited to 5 degrees.  A 10 percent rating is assigned for extension of the leg limited to 10 degrees.  A 20 percent rating is assigned for extension of the leg limited to 15 degrees.  A 30 percent rating is assigned for extension of the leg limited to 20 degrees.  A 40 percent rating is assigned for extension of the leg limited to 30 degrees.  And a 50 percent rating is assigned for extension of the leg limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

Additionally, the evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

As referenced above, the Veteran underwent a VA examination for his left knee disability most recently in August 2011.  At that time, he complained of soreness and occasional use of a brace and cane with no change from his prior VA examination.  He also reported flare ups that occur with kneeling and result in redness, heat, and swelling.  During flare ups, the Veteran reported using a cane and having difficulty climbing the stairs in his house, but denied using medication or a brace.  The examiner recorded range of motion measurements of 115 degrees of flexion, with pain at 110 degrees, and 10 degrees of extension with pain at 5 degrees.  The examiner did not observe any additional limitation of motion with repetition, but did observe less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing with repetition.  The Veteran demonstrated tenderness on palpation, 5 out of 5 muscle strength on flexion, 4 out of 5 muscle strength on extension, normal anterior, posterior, and medial-lateral stability, and no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted the Veteran's history of meniscectomy with a residual stable and non-painful scar, subsequent re-injury, and no current symptoms.  He also observed that the Veteran's knee clicked during flexion and extension due to a Baker's cyst/popliteal bursitis.  X-rays showed degenerative arthritis of the left knee with no evidence of patellar subluxation or other significant diagnostic findings.  The examiner diagnosed the Veteran with osteoarthritis and posttraumatic degenerative joint disease of the left knee, status post knee surgery, and concluded that his left knee disability would prevent him from standing as frequently as he did while last employed as a machine operator.

The Veteran was previously examined in June 2008.  At that time, he complained of pain, giving way, instability, stiffness, weakness, repeated effusion, locking episodes with activity, intermittent and occasional use of a cane, standing limited to 15 to 30 minutes, and walking limited to one quarter of a mile.  He also reported severe flare ups with activity that result in sharp pain, which he rated as an 8 to 9 out of 10, and an inability to fully extend the knee.  He was unable to state the frequency of these flare ups, but indicated that they lasted one to two weeks.  The examiner recorded range of motion measurements from 10 degrees of extension to 110 degrees of flexion of the left knee with pain at the end of the motions and noted that the Veteran did not exhibit any DeLuca limitations.  She observed crepitation, a mass behind the knee, no clicking or snapping, grinding, instability, or patellar or meniscus abnormality, and a nontender, well healed scar.  She diagnosed the Veteran with degenerative arthritis of the left knee with a history of torn cartilage with repair and chondrocalcinosis and concluded that his left knee disability had mild effects on shopping, moderate effects on chores, severe effects on exercise, sports, and recreation, and no effects on traveling, feeding, bathing, dressing, toileting, or grooming.

The Veteran was first afforded a VA examination for his current claim in October 2006.  At that time, he complained of a gradual worsening of pain with activity, swelling, stiffness, weakness, and feeling unstable with no episodes of locking, dislocation, or subluxation.  He reported taking Tylenol two to three times per week, using orthotics, standing limited to 15 to 30 minutes, and walking limited to one quarter of a mile.  The examiner measured range of motion measurements of 0 to 120 degrees of flexion with pain beginning at 115 degrees.  She did not observe any additional limitation with repetition, clicking or snapping, or patellar or meniscus abnormality, but did observe crepitation, a mass behind the knee, grinding, instability with mild laxity of the anterior/posterior cruciate ligament in 90 degrees of flexion, and mild medial joint line tenderness.  X-rays showed progressive marked osteoarthritis of the left knee with progressive medial joint space narrowing, medial central and patellar osteophytes and chondrocalcinosis.  She diagnosed the Veteran with degenerative joint disease of the left knee and concluded that his left knee disability had mild effects on shopping and traveling, moderate effects on chores, exercise, sports, and recreation, and no effects on feeding, bathing, dressing, toileting, or grooming.

The medical evidence also includes VA treatment records that show diagnoses of left knee arthritis and are consistent with the VA examinations of record.  

The medical evidence of record does not establish that the Veteran's service-connected left knee disability warrants more than a 20 percent disability rating under Diagnostic Code 5257 at any point throughout the appeals period.  Although the Veteran has claimed that his subjective reports of instability warrant an increased rating for severe recurrent subluxation or lateral instability, the only objective medical evidence commenting on the severity of the Veteran's instability was the October 2006 VA examination report which indicated only mild laxity.  There is no evidence of severe instability at any point throughout the appeals period, nor is there evidence of recurrent subluxation.  Without such evidence, a higher rating cannot be granted under Diagnostic Code 5257.

Although an increased rating cannot be granted under Diagnostic Code 5257, the Board finds that a separate 10 percent evaluation under Diagnostic Code 5003 is appropriate for the left knee throughout the entire appeals period.  As referenced above, where a veteran is rated under Diagnostic Code 5257 for instability and also has arthritis with painful motion, he may receive a separate rating under Diagnostic Code 5003.  In this case, the earliest VA examination, dated in October 2006, includes x-ray findings of osteoarthritis.  Additionally, the October 2006 examination report indicated that the Veteran experiences pain on motion, beginning at 115 degrees of flexion.  These findings are consistent throughout the appeals period.  As held by VA General Counsel, this warrants a separate 10 percent rating under Diagnostic Code 5003.  See VAOPGCPREC 9-98; see also Degmetich, supra.

Although an additional 10 percent rating is appropriate for arthritis with painful motion, a rating in excess of 10 percent for arthritis is not warranted under Diagnostic Code 5003.  Notably, there is no evidence showing that the Veteran's range of motion of the left knee is limited to 30 degrees or less of flexion or 15 degrees or more of extension to warrant a rating in excess of 10 percent.  As such, the Board finds that a separate rating in excess of 10 percent for arthritis is not warranted.

There is also no indication that the Veteran experiences any additional functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2011); see also DeLuca, supra.  Significantly, the Board considered the point at which the Veteran first experienced pain when determining his limitation of motion.  Further, while the VA examiners noted the Veteran's complaints of functional impairment, including limitations in standing and walking, there is no objective evidence of additional functional loss due to pain, weakness, fatigability, incoordination or pain on movement of the left knee due to limitation of motion, other than that already recognized by the Veteran's currently assigned evaluation.  As such, an increased rating under DeLuca is not warranted.

Additionally, there is no indication that the Veteran's left knee disability warrants an increased rating under any other diagnostic code relating to the knees.  The claims folder contains no medical evidence indicating that the Veteran's left knee disability is manifested by ankylosis, impairment of the tibia and fibula, or symptoms other than those discussed above.  As such, an increased rating cannot be assigned under Diagnostic Codes 5256, 5258-5259, or 5262-5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5268-5259, 5262-5263 (2011).

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's left knee symptomatology warranted other than the currently assigned disability ratings throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected left knee disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 20 and 10 percent disability ratings contemplate his most limited range of motion measurements, including the point at which he first experiences pain.  The Veteran's complaints of pain and limited range of motion due to pain are also adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  As to the rating for instability, a higher evaluation is available for severe instability, which the Veteran does not manifest.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that either of the ratings assigned to the Veteran's service-connected left knee disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating for manifestations of his left knee disability except as granted herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to a disability rating in excess of 20 percent for post operative meniscectomy of the left knee with arthritic changes, based on instability, is denied.

Entitlement to a separate disability rating of 10 percent for arthritis of the left knee is granted for the entire period on appeal, subject to the laws and regulations governing the award of monetary benefits.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to TDIU.

In Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra.  At his August 2011 VA examination, the Veteran alleged that he would be unable to perform his former job as a result of his service-connected left knee disability.  Additionally, his representative's February 2012 Informal Hearing Presentation indicates that the Veteran's left knee disability affects his employment.  Therefore, the issue of TDIU is raised by the record and it is properly before the Board.  A review of the record shows that further development is needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

The record shows that the Veteran is currently unemployed.  He and his representative have indicated that his left knee disability limits or precludes his employability.  While the Veteran has been afforded previous VA examinations, an opinion as to his unemployability and the effect of his service-connected disability on his employability has not been rendered.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disability.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, the Veteran should be scheduled for an appropriate VA examination to determine the effect of his service-connected disability on his employability.  The Veteran's claims folder should be provided to the examiner for review of pertinent documents therein and that such review was conducted should be noted in the examination report.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disability.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale should be provided for any opinion offered.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to TDIU should be adjudicated.  If the claim is denied, a statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


